Citation Nr: 0023801	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1985 to 
December 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction currently resides with the 
Phoenix, Arizona, RO.


FINDING OF FACT

Competent evidence attributing post-service bipolar disorder 
to service has not been presented.


CONCLUSION OF LAW

The claim for service connection for bipolar disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim stems from an August 1994 rating decision that 
denied service connection for an acquired psychiatric 
disorder.  The RO considered evidence of a post-service post-
traumatic stress disorder diagnosis based on childhood trauma 
and evidence of an immature personality disorder diagnosis.  
The appellant perfected an appeal as to this rating decision, 
and in September 1997 clarified her claim to be service 
connection for bipolar disorder which she contended was 
incurred in service.  In November 1997, the Board remanded 
the claim for service connection for bipolar disorder for VA 
examination.  The RO issued a rating decision and a 
Supplemental Statement of the Case in September 1998 that 
denied service connection for bipolar disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant testified before the RO in May 1996.  She had 
been molested as a child.  In service, she was harassed by a 
male supervisor.  That made her depressed.  Then one of her 
grandfathers died and she was not permitted to go home.  She 
was also investigated and got really depressed and her work 
fell apart.  She felt that they had misdiagnosed her, and she 
should have been diagnosed with bipolar disorder.  The 
depression was seldom, but the manic phases were all the 
time.  She could go days without sleep and she worked all of 
the time.  Her favorite thing to do was to hit walls or 
furniture, and that was a sign of mania.  As soon as she 
mentioned her childhood, she was diagnosed with post-
traumatic stress disorder.  She does not have an immature 
personality disorder.  That diagnosis came about because she 
told a male doctor that she did not want to talk to him.  She 
was not diagnosed with bipolar disorder until after service.  
The first treatment she received was in 1994.  She did not 
bring it up at the time of her Physical Evaluation Board for 
her knee because she was afraid of the stigma.  She has been 
hospitalized since service for depression and for bipolar 
disorder and she was still in therapy.

The appellant's psychiatric evaluation was normal at the time 
of a service examination conducted in May 1989.  In a report 
of medical history, she denied depression, excessive worry, 
or nervous trouble of any sort.  In January 1991, a 
psychiatric evaluation was requested.  Her mental state had 
caused concern with staff over the prior few months.  It was 
felt that fear of going to Southwest Asia after selection for 
possible augmentation had caused her to strike out and hit an 
immovable object, causing injury to her hand.  She was 
referred for a psychiatric evaluation with a provisional 
diagnosis of immature personality.  

During the evaluation conducted in January 1991, she reported 
that she had been harassed previously by an immediate 
supervisor, and this triggered recollections of abuse as a 
child.  She had an increase in many emotions, increased 
irritability, feelings of foreshortened future, feelings of 
estrangement and detachment from others.  She became acutely 
unhappy when told she was going to Desert Shield and began to 
have intrusive recollections and dreams.  She began hitting 
inanimate objects, which concerned her supervisors.  On 
mental status examination, she was alert, fully oriented and 
conversive.  Her affect was anxious and dysphoric.  There was 
no evidence of psychosis and she denied suicidal or homicidal 
ideation.  The impression was moderate post-traumatic stress 
disorder caused by abuse in childhood.  

In a separate January 1991 note, the appellant stated that 
she wanted help with "the ugliness" she was feeling inside 
as a result of a negative childhood experience.  She admitted 
to flaming up in anger on occasions. 

A VA examination was conducted in September 1993.  A history 
of post-traumatic stress disorder and a history of childhood 
abuse were reported.  She was said to be appropriate at the 
conclusion of her psychiatric and personality evaluation.

VA Medical Center records reveal that the appellant was seen 
in November 1994 for complaints of depression and fleeting 
thoughts of suicide.  She reported no previous psychiatric 
admissions.  She had decreased sleep, energy, concentration 
and anhedonia.  She was diagnosed with rule-out depression 
versus an adjustment disorder with depressed mood.  In June 
1995 she was receiving treatment for a diagnosis of bipolar 
disorder.  Subsequent VA Medical Center records document 
continued treatment for bipolar disorder.  In February 1996 
she was admitted to the VA Medical Center for inpatient 
psychiatric treatment of mixed-type bipolar disorder.

A VA examination was conducted in October 1996.  The 
appellant stated that she loved the Marines and had a 
security clearance that she valued.  She was separated from 
service because of problems with her knee.  She began to have 
symptomatology associated with bipolar disorder in November 
1994, but had received psychotherapy for three months in 
service.  She reported some depression in service, but 
nothing serious enough to see anybody about until she began 
to have painful recollections of sexual abuse.  She was upset 
enough to punch walls in 1991, but did not have a serious 
episode of depression until 1994.  On mental status 
examination she was oriented, friendly, cooperative, and 
somewhat defensive.  There were no delusions, hallucinations, 
obsessions or compulsions.  There was some depression.  
Mixed-type bipolar disorder was diagnosed.

A VA examination was conducted in May 1998.  The examiner 
documented that the claims folder had been reviewed.  She 
reported that she had a spotless record in service until she 
was stationed overseas in 1989.  Her grandfather died and she 
was not allowed to go to the funeral.  As a result, she was 
depressed for a couple of months.  Her male supervisor was 
not sympathetic, and she felt he did not like women in the 
Marine Corps.  She was anxious for several months until she 
was transferred.  She felt welcomed in her new assignment and 
her self esteem improved.  She began having nightmares during 
Desert Storm and recalled earlier childhood molestation.  The 
quality of her work dropped and she began seeing a 
psychiatrist.  She had requested a female psychiatrist but 
was given a male who was not sympathetic regarding her 
conflict over going to Desert Storm.  She was discharged from 
service due to a knee injury.  She became depressed because 
she had wanted to make a career in service.  She had mild 
bouts of depression in service that never interfered with her 
work.  She would chase her girlfriend and throw knives at her 
when she became upset.  She became angry and enraged, and 
these episodes would last from one hour to one day.  This led 
to a diagnosis of bipolar disorder, and she had been 
receiving treatment for it since November 1994.

On mental status examination she was oriented and gave no 
indication of cognitive impairment.  She was euthymic and did 
not appear anxious or depressed.  There was no underlying 
thought disorder and her affect was broad.  The examiner 
indicated a diagnosis of bipolar disorder by history, however 
it was the examiner's opinion that a more appropriate 
diagnosis would be an intermittent explosive disorder.  In 
the examiner's opinion, bipolar disorder did not manifest 
itself during service.  She got somewhat depressed at the 
time of her grandfather's death but recovered after a couple 
of months.  There were no signs of mania during service.  She 
admitted to getting very intense and involved in her work, 
but reported that the officer in charge rated her above-
average with her only problem being some lack of tact.  The 
first objective manifestations of bipolar disorder probably 
appeared after she was discharged.  These episodes were 
short-lived, lasting anywhere from one hour to one day, and 
the definition of mania is that they should be present for 
one or two weeks.  In the examiner's opinion there was no 
relationship between the current diagnosis of bipolar 
disorder and any event or manifestation in the service.  All 
during service she was high-functioning by her own account

Competent evidence of post-service bipolar disorder has been 
presented.  However, bipolar disorder was not diagnosed in 
service and a psychosis was not diagnosed within one year of 
separation from service and not attributed by any competent 
opinion to service.  In the absence of competent evidence 
attributing bipolar disorder to service, the claim is not 
well grounded.

The Board has examined the appellant's testimony in this 
regard.  The appellant has testified and asserted to 
examiners that she experienced depression in service and 
demonstrated manic behavior.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis, be that a current diagnosis or one linking a 
current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The appellant lacks the medical training 
and expertise to link post-service bipolar disorder to 
service or to diagnose her inservice experiences as bipolar 
disorder.  No competent medical examiner has done so.  In the 
absence of evidence demonstrating that she has the requisite 
training to proffer medical opinions, her contentions or 
testimony is no more than unsubstantiated conjecture.  The 
Board has carefully considered the veteran's statements with 
respect to her claim, however, through her statements alone, 
she cannot meet the burden imposed by section 5107(a).  
Merely presenting her lay statements as to the relationship 
between that disease and her service in insufficient to well 
ground her claim, because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In fact, after a review of the entire claims folder and a 
lengthy examination, the VA examiner in May 1998 concluded 
that her bipolar disorder did not manifest in service.  There 
were no signs of mania during service, and no relationship 
between the current diagnosis and any event or manifestation 
in service.  Accordingly, the claim is not well grounded.

Post-traumatic stress disorder was diagnosed in service, but 
this was linked to preservice stressors.  Post-service, 
current post-traumatic stress disorder has not been 
diagnosed.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent proof of a present post-traumatic stress 
disorder disability there could be no valid claim.

A provisional diagnosis of immature personality was made in 
service, however this was not confirmed.  The Board notes 
that a diagnosis of a personality "disorder" was not 
entered during service, or after service.  38 C.F.R. 
§ 3.303(c) (1999).

In finding that the claim for service connection for bipolar 
disorder is not well grounded, the Board acknowledges that it 
has decided the present appeal as to these issues on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that the appellant did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Caluza.  The result is the same.

When the veteran has not met this burden, VA has no further 
duty to assist her in developing facts pertinent to his 
claim, including no duty to provide her with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  However, in the instant case, VA went beyond what 
was required for a well grounded claim and fulfilled all 
duties owed this veteran.  When a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his or her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO 
fulfilled its obligation under section 5103(a), and obtained 
all treatment records identified by the appellant.  A 
Supplemental Statement of the Case advised her of the laws 
and regulations pertinent to her claim.  Furthermore, in the 
hearing before the RO, the appellant and her representative 
were advised of the need for a medical opinion that linked 
the current bipolar disorder to service.  Additionally, the 
issue was remanded by the Board for a review of the claims 
folder, and a psychiatric examination and opinion.  In this 
respect, the Board is satisfied that the obligations imposed 
by section 5103(a) and 38 C.F.R. § 3.103 (1999) have been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for bipolar disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

